Citation Nr: 0503634	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for frostbite, both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1972 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied service connection for 
frostbite of both feet.  The claims folder has since been 
transferred to the VARO in St. Paul, Minnesota.  

The veteran gave personal testimony at an RO hearing in April 
2000.  A transcript of the hearing is of record.  

In March 2001, the Board denied entitlement to service 
connection for frostbite of both feet.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court).  Pursuant to a 
Joint Motion for Remand, the Court vacated the Board's March 
2001 decision and remanded the case to the Board for further 
action in light of the enactment of the Veterans Claims 
Assistant Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

Thereafter, in September 2003, the Board remanded the claim 
to the RO for further development.  The RO has complied with 
the Board's September 2003 Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In July 2004, the Fargo RO received two documents submitted 
as medical evidence in support of the veteran's claim for 
service connection.  The record reveals that in July 2004, 
the RO in St. Paul, Minnesota received the additional 
evidence submitted by the veteran.  

The RO subsequently provided the Board with the additional 
evidence; however, a waiver of initial consideration of that 
additional evidence by the agency of original jurisdiction 
did not accompany the additional evidence.  

Because the veteran did not waive initial consideration of 
the additional evidence by the agency of original 
jurisdiction (AOJ), the issue of entitlement to service 
connection must be returned to the AOJ for readjudication, 
taking into consideration all of the evidence of record.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should readjudicate this 
claim, to include consideration of the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent. If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate amount of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



